Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered. Claims 1, 4-5, 17, 20-21, 33, 36-37, 45, and 48-49 have been amended. No claims have been added; Claims 11-12, 27-28, 43-44, 52, and 58 deleted. Claims 1-10, 13-26, 29-42, 45-51, 53-57, and 59-64 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claim(s) 1-8, 13, 16-24, 29, 32-40, 45-49, 51, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303 (TS 23.303 hereafter) (3GPP TS 23.303 V12.4.0 (2015-03-19)) in view of TR 23.713 (TR 23.713 hereafter) (3GPP TR 23.713 V0.4.0 (2015-02), submitted in IDS) and in further view of L. Kim et al. (L. Kim hereafter) (US 20160128116 A1) and in further view of Kaur et al. (Kaur hereafter) (Provisional application US 62103908, used US 10531365 B2 for citation purposes).

Regarding Claim 1, TS 23.303 teaches, A method for wireless communication at a user equipment (UE), comprising: 
a relay selection rule, the relay selection rule comprising at least one upper layer condition that comprises a proximity services (ProSe) Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1); 
receiving, by the UE, at least one ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; Message type identifier (e.g. identifying Model A , Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A … discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
evaluating, by the UE, the received at least one ProSe discovery message with respect to the relay selection rule (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); 
determining that one or more upper layer conditions associated with a ProSe discovery message of a first ProSe relay candidate from the plurality of ProSe relay candidates comply with the relay selection rule based at least in part on the evaluating (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A or Model B discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
selecting, by the UE, the first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating and the determining (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2); and 
connecting to the network via the first ProSe relay candidate (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
receiving, from a network.
However, in the same field of endeavor,  L. Kim teaches,
receiving, from a network (L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).
Although TR 23.713 recognizes “whether the TMGI advertisement happens using discovery signaling” in Section 7.2.4, but TS 23.303-TR 23.713-L. Kim fails to explicitly teach,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI.
However, in the same field of endeavor,  Kaur teaches,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message (Kaur; When the relay WTRU is configured to act as a relay, it may be configured with the relay discovery mode (e.g., model A, col 15 line 57-59; This TMGI Broadcast Announcement may be implemented … optionally by carrying the message on top of WTRU-NW relay discovery messages, col 31 line 19-25; the TMGI Broadcast Announcement message may be piggybacked onto the WTRU-NW relay discovery messages, col 30 line 7-9) which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI (Kaur; the relay then broadcasts the availability of the detected TMGI over PC5 by sending a TMGI Broadcast Announcement, incorporating the corresponding associated TMGI-specific parameters (e.g., TMGI value, ProSe L2 Group ID, col 31 line 16-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of sending TMGI as taught by Kaur in order to listen to broadcasted MBMS content without the need to necessarily send an explicit request to access the running MBMS session (Kaur; Col 31).

Regarding Claim 17, TS 23.303 teaches, An apparatus for wireless communication at a user equipment (UE), comprising: 
a relay selection rule, the relay selection rule comprising at least one upper layer condition that comprises a proximity services (ProSe) Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1); 
means for receiving, by the UE, at least one ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; Message type identifier (e.g. identifying Model A , Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A … discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
means for evaluating, by the UE, the received at least one ProSe discovery message with respect to the relay selection rule (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); 
means for determining that one or more upper layer conditions associated with a ProSe discovery message of a first ProSe relay candidate from the plurality of ProSe relay candidates comply with the relay selection rule based at least in part on the evaluating (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A or Model B discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
means for selecting, by the UE, the first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating and the determining (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2); and 
means for connecting to the network via the first ProSe relay candidate (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
means for receiving, from a network.
However, in the same field of endeavor,  L. Kim teaches,
means for receiving, from a network (L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).
Although TR 23.713 recognizes “whether the TMGI advertisement happens using discovery signaling” in Section 7.2.4, but TS 23.303-TR 23.713-L. Kim fails to explicitly teach,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI.
However, in the same field of endeavor,  Kaur teaches,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message (Kaur; When the relay WTRU is configured to act as a relay, it may be configured with the relay discovery mode (e.g., model A, col 15 line 57-59; This TMGI Broadcast Announcement may be implemented … optionally by carrying the message on top of WTRU-NW relay discovery messages, col 31 line 19-25; the TMGI Broadcast Announcement message may be piggybacked onto the WTRU-NW relay discovery messages, col 30 line 7-9) which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI (Kaur; the relay then broadcasts the availability of the detected TMGI over PC5 by sending a TMGI Broadcast Announcement, incorporating the corresponding associated TMGI-specific parameters (e.g., TMGI value, ProSe L2 Group ID, col 31 line 16-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of sending TMGI as taught by Kaur in order to listen to broadcasted MBMS content without the need to necessarily send an explicit request to access the running MBMS session (Kaur; Col 31).

Regarding Claim 33, TS 23.303 teaches, An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (TS 23.303; Monitoring UE, Section 5.3.1.2);
memory in electronic communication with the processor (TS 23.303; Monitoring UE, Section 5.3.1.2); and
instructions stored in the memory, the instructions being executable by the processor (TS 23.303; Monitoring UE, Section 5.3.1.2) to:
a relay selection rule, the relay selection rule comprising at least one upper layer condition that comprises a proximity services (ProSe) Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1); 
receive, by the UE, at least one ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; Message type identifier (e.g. identifying Model A , Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A … discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
evaluate, by the UE, the received at least one ProSe discovery message with respect to the relay selection rule (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); 
determine that one or more upper layer conditions associated with a ProSe discovery message of a first ProSe relay candidate from the plurality of ProSe relay candidates comply with the relay selection rule based at least in part on the evaluating (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A or Model B discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
select, by the UE, the first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating and the determining (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2); and 
connect to the network via the first ProSe relay candidate (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
receive, from a network.
 L. Kim teaches,
receiving, from a network (L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).
Although TR 23.713 recognizes “whether the TMGI advertisement happens using discovery signaling” in Section 7.2.4, but TS 23.303-TR 23.713-L. Kim fails to explicitly teach,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI.
However, in the same field of endeavor,  Kaur teaches,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message (Kaur; When the relay WTRU is configured to act as a relay, it may be configured with the relay discovery mode (e.g., model A, col 15 line 57-59; This TMGI Broadcast Announcement may be implemented … optionally by carrying the message on top of WTRU-NW relay discovery messages, col 31 line 19-25; the TMGI Broadcast Announcement message may be piggybacked onto the WTRU-NW relay discovery messages, col 30 line 7-9) which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI (Kaur; the relay then broadcasts the availability of the detected TMGI over PC5 by sending a TMGI Broadcast Announcement, incorporating the corresponding associated TMGI-specific parameters (e.g., TMGI value, ProSe L2 Group ID, col 31 line 16-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of sending TMGI as taught by Kaur in order to listen to broadcasted MBMS content without the need to necessarily send an explicit request to access the running MBMS session (Kaur; Col 31).

Regarding Claim 45, TS 23.303 teaches, A non-transitory computer-readable medium storing computer-executable code for wireless communication, the code executable by a processor to: 
a relay selection rule, the relay selection rule comprising at least one upper layer condition that comprises a proximity services (ProSe) Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1); 
receive, by the UE, at least one ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; Message type identifier (e.g. identifying Model A , Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A … discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
evaluate, by the UE, the received at least one ProSe discovery message with respect to the relay selection rule (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); 
determine that one or more upper layer conditions associated with a ProSe discovery message of a first ProSe relay candidate from the plurality of ProSe relay candidates comply with the relay selection rule based at least in part on the evaluating (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A or Model B discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2); 
select, by the UE, the first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating and the determining (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2); and 
connect to the network via the first ProSe relay candidate (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
receive, from a network.
 L. Kim teaches,
receiving, from a network (L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).
Although TR 23.713 recognizes “whether the TMGI advertisement happens using discovery signaling” in Section 7.2.4, but TS 23.303-TR 23.713-L. Kim fails to explicitly teach,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI.
However, in the same field of endeavor,  Kaur teaches,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message (Kaur; When the relay WTRU is configured to act as a relay, it may be configured with the relay discovery mode (e.g., model A, col 15 line 57-59; This TMGI Broadcast Announcement may be implemented … optionally by carrying the message on top of WTRU-NW relay discovery messages, col 31 line 19-25; the TMGI Broadcast Announcement message may be piggybacked onto the WTRU-NW relay discovery messages, col 30 line 7-9) which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI (Kaur; the relay then broadcasts the availability of the detected TMGI over PC5 by sending a TMGI Broadcast Announcement, incorporating the corresponding associated TMGI-specific parameters (e.g., TMGI value, ProSe L2 Group ID, col 31 line 16-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of sending TMGI as taught by Kaur in order to listen to broadcasted MBMS content without the need to necessarily send an explicit request to access the running MBMS session (Kaur; Col 31).

Regarding claim 2, claim 18, claim 34 and claim 46, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 1, the apparatus of claim 17, the apparatus of claim 33 and the non-transitory computer-readable medium of claim 45 respectively,
wherein evaluating the received at least one ProSe discovery message with respect to the relay selection rule comprises: 
identifying the ProSe discovery message received from the first ProSe relay candidate as complying with the relay selection rule to a greater extent than at least one other ProSe discovery message received from at least one other ProSe relay candidate of the plurality of ProSe relay candidates (TS 23.303; Message type identifier (e.g. identifying Model A , Section 4.6.4.3; The ProSe UE-to-Network Relay (to allow either Model A or Model B discovery) provides information assisting the Remote UE to perform "relay selection" e.g. if more than one relay is "announcing" in proximity of the Remote UE, Section 5.4.4.2) based at least in part on determining that the one or more upper layer conditions associated with a ProSe discovery message of the first ProSe relay candidate from the plurality of ProSe relay candidates comply with the relay selection rule based at least in part on the evaluating (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).

Regarding claim 3, claim 19, claim 35 and claim 47, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 1, the apparatus of claim 17, the apparatus of claim 33, and the non-transitory computer-readable medium of claim 45 respectively,
wherein the at least one ProSe discovery message comprises a relay offer message (Kaur; the relay node may broadcast some additional parameters or IEs in the discovery message … These parameters may include: QoS class identifier (QCI) values supported by the relay node; services supported by the relay node, possibly represented by a service code, for example, for voice services, video, short message service (SMS) or messaging service, emergency service, MBMS, PTT service, and the like which may be associated at a WTRU level or access point name (APN) level, col 20 line 15-27), and 

evaluating the relay offer message with respect to the relay selection rule (Kaur; The monitoring WTRU or remote WTRU may select the relay WTRU based on the above mentioned broadcasted service parameters (e.g., broadcasted in the PC5 discovery message, col 20 line 34-37).
	The rational and motivation for adding this teaching of Kaur is the same as for Claim 1.

Regarding claim 4, claim 20, claim 36, and claim 48, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 3, the apparatus of claim 19, the apparatus of claim 35, and the non-transitory computer-readable medium of claim 47 respectively, the method further comprising: 
determining the MBMS relay information message identifies at least one MBMS desired by the UE (Kaur; the TMGI Broadcast Announcement message may be piggybacked onto the WTRU-NW relay discovery messages; col 30 line 8-9; Since the relay advertises the availability of the TMGIs that are currently being relayed, which may directly imply that MBMS is present and being actively relayed, col 28 line 65-67); and 
further selecting the first ProSe relay candidate based at least in part on the MBMS relay information message identifying the at least one MBMS desired by the UE (Kaur; Thus, remote WTRUs in the relay's vicinity may be aware if MBMS is available through that particular relay or not, which is useful in assisting remote WTRUs in selecting the desired relay based on the services the remote WTRU is interested in, col 29 line 4-7).
	The rational and motivation for adding this teaching of Kaur is the same as for Claim 1.

Regarding claim 5, claim 21, and claim 37, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 4, the apparatus of claim 20, and the apparatus of claim 36 respectively, 
wherein the MBMS relay information message also comprises at least a E-UTRAN cell identity (ECI) (Kaur; There may be one or more distinct formats of relay broadcast messages … The parameters included in the short beacon may be one or more of the following: Relay L2 Id, Relay Cell ID, Reserved Logical Channel Id for Signaling Channels, MBMS channels supported, col 13 line 60-63; the relay node may broadcast some additional parameters or IEs in the discovery message (e.g., PC5 discovery message or beacon message described above, col 20 line 15-17; the base station 114a and the WTRUs 102a, 102b, 102c may implement a radio technology such as Evolved UMTS Terrestrial Radio Access (E-UTRA), col 4 line 15-18).
	The rational and motivation for adding this teaching of Kaur is the same as for Claim 1.

Regarding claim 6, claim 22, and claim 38, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 1, the apparatus of claim 17, and the apparatus of claim 33, 
wherein the relay selection rule comprises at least one relay radio layer condition (Kaur; A remote WTRU may initiate a procedure to select a new relay if the link conditions with the relay node degrade below a configured threshold, col 23 line 26-28; a processor configured to select a RN from the one or more RNs based upon a measured link quality of the received broadcast discovery message, claim 7).
	The rational and motivation for adding this teaching of Kaur is the same as for Claim 1.

Regarding claim 7, claim 23, and claim 39, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 6, the apparatus of claim 22, and the apparatus of claim 38 respectively,
wherein the at least one relay radio layer condition comprises at least a threshold relay-to-network reference signal received power (RSRP), or a threshold relay-to-network reference signal received quality (RSRQ), or a threshold relay-to-UE RSRP, or a provisioned ProSe Relay Indication (PRI) indicating a relay selection policy for accessing the network, or a radio validity condition (Kaur; The remote WTRU may be configured with a measurement configuration to monitor the relay-WTRU link and a reporting configuration to report to the relay WTRU … A remote WTRU may initiate a procedure to select a new relay if the link conditions with the relay node degrade below a configured threshold, col 23 line 26-28), or a combination thereof .
The rational and motivation for adding this teaching of Kaur is the same as for Claim 1.

Regarding claim 8, claim 24, and claim 40, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 7, the apparatus of claim 23, and the apparatus of claim 39 respectively,
wherein the radio validity condition comprises at least a first radio validity condition indicating that each threshold condition of the at least one relay radio layer condition needs to be satisfied, or a second radio validity condition indicating that at least one threshold condition of the at least one relay radio layer condition needs to be satisfied (Kaur; A remote WTRU may initiate a procedure to select a new relay if the link conditions with the relay node degrade below a configured threshold, col 23 line 26-28; the relay WTRU may provide configuration parameters to the remote WTRU to support monitoring and reporting link conditions between the two WTRUs. The configuration parameters could include the measurement configuration (e.g., schedule, periodicity and threshold) for the Relay-WTRU link and events to report (e.g., threshold met, threshold exceeded, and the like), col 22 line 5-12).
The rational and motivation for adding this teaching of Kaur is the same as for Claim 1.

Regarding claim 13 and claim 29, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 1 and the apparatus of claim 17 respectively,
wherein the at least one upper layer condition comprises at least a public land mobile network identifier (PLMN ID), or relay status information, or an indicator of service continuity support, or a combination thereof (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection:
…
PLMN ID: this identifies the PLMN to which radio frequencies used on the link to the Remote UE belong
…
- Status/maintenance flags, Section 4.6.4.3; The HPLMN pre-configures the UE with the authorization information for a list of PLMNs, Section 5.2.1).

Regarding claim 16 and claim 32, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 1 and the apparatus of claim 17 respectively, 
wherein the UE is configured according to the relay selection rule by a ProSe function (TS 23.303; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1 & L. Kim; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).

Regarding Claim 49, TS 23.303 teaches, A method for wireless communication at a proximity services (ProSe) relay candidate, comprising: 
(TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … Whether the UE can act as a relay, Section 4.6.4.3; The ProSe-enabled Public Safety UE gets the configuration parameters from the ProSe Functions in service authorization, Section 4.5.1.1.2.1); 
broadcasting at least one ProSe discovery message that includes the PRI, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; In this model the announcing UE broadcasts discovery messages at pre-defined discovery intervals, , section 5.3.1.2; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); and 
receiving a relay connection request from a user equipment (UE) based at least in part on a compliance of the at least one ProSe discovery message with a relay selection rule of the UE (TS 23.303; the Remote UE shall send a Router Solicitation message to the network to the Layer-2 link ID of the Relay corresponding to the PDN connection the Remote UE has selected, Section 5.4.4.2), the relay selection rule comprising at least one upper layer condition that comprises a ProSe Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1), wherein the compliance is based at least in part on the one or more upper layer conditions associated with the ProSe discovery message complying with the at least one upper layer condition associated with the relay selection rule (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
received from the network.
However, in the same field of endeavor,  L. Kim teaches,
received from the network (L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).
Although TR 23.713 recognizes “whether the TMGI advertisement happens using discovery signaling” in Section 7.2.4, but TS 23.303-TR 23.713-L. Kim fails to explicitly teach,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI.
However, in the same field of endeavor,  Kaur teaches,
wherein the at least one ProSe discovery message comprises a Multimedia Broadcast Multicast Service (MBMS) relay information message (Kaur; When the relay WTRU is configured to act as a relay, it may be configured with the relay discovery mode (e.g., model A, col 15 line 57-59; This TMGI Broadcast Announcement may be implemented … optionally by carrying the message on top of WTRU-NW relay discovery messages, col 31 line 19-25; the TMGI Broadcast Announcement message may be piggybacked onto the WTRU-NW relay discovery messages, col 30 line 7-9) which includes a temporary mobile group identity (TMGI) and a ProSe Group Identifier (ID) that corresponds to the TMGI (Kaur; the relay then broadcasts the availability of the detected TMGI over PC5 by sending a TMGI Broadcast Announcement, incorporating the corresponding associated TMGI-specific parameters (e.g., TMGI value, ProSe L2 Group ID, col 31 line 16-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of sending TMGI as taught by Kaur in order to listen to broadcasted MBMS content without the need to necessarily send an explicit request to access the running MBMS session (Kaur; Col 31).

Regarding claim 51, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 49, 
wherein the at least one ProSe discovery message comprises a relay offer message (Kaur; the relay node may broadcast some additional parameters or IEs in the discovery message … These parameters may include: QoS class identifier (QCI) values supported by the relay node; services supported by the relay node, possibly represented by a service code, for example, for voice services, video, short message service (SMS) or messaging service, emergency service, MBMS, PTT service, and the like which may be associated at a WTRU level or access point name (APN) level, col 20 line 15-27).
	The rational and motivation for adding this teaching of Kaur is the same as for Claim 49.

Regarding claim 54, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 49, 
	wherein the PRI is received in a system information block (SIB) or a unicast radio resource control (RRC) message (Kaur; the "Activation Criteria" may need to be checked by the WTRU 772 to determine whether it can operate as a relay … the eNB 773 may send this information over broadcast or dedicate signaling to the WTRU. In one method, the "Activation Criteria" may be sent to the WTRU using System Information Block. In another method, this information may be sent to the WTRU using a RRC Reconfiguration Message, col 18 line 55-66).
		The rational and motivation for adding this teaching of Kaur is the same as for Claim 49.


Claim 9, 25, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim-Kaur and in further view of Karampatsis et al. (Karampatsis hereafter) (US 20160100305 A1).

Regarding claim 9, claim 25, and claim 41, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 7, the apparatus of claim 23, and the apparatus of claim 39 respectively. 
	TS 23.303-TR 23.713-L. Kim-Kaur fails to explicitly teach,
further comprising: 

However, in the same field of endeavor, Karampatsis teaches,
further comprising: 
performing a bitwise logical AND between the provisioned PRI and a PRI received in the ProSe discovery messages (Karampatsis; FIG. 6 is a diagram of an example mask 600 that may be provided by a ProSe function. When the monitoring WTRU receives a ProSe Application Code over the air from an announcing WTRU, the monitoring WTRU may perform a bitwise AND operation between the received code and the mask 600, Par. 0092).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim-Kaur to include the use of bitwise logical AND operation as taught by Karampatsis in order to find potential match for the ID field (Karampatsis; Par. 0091).


Claim 10, 26, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim-Kaur in view of Delsol et al. (Delsol hereafter) (US 20150230114 A1).

Regarding claim 10, claim 26, and claim 42, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 7, the apparatus of claim 23, and the apparatus of claim 39 respectively. 
TS 23.303-TR 23.713-L. Kim-Kaur fails to explicitly teach,
	further comprising: 
measuring a relay-to-UE RSRP; and 
comparing the measured relay-to-UE RSRP to the threshold relay-to-UE RSRP.
However, in the same field of endeavor, Delsol teaches,
further comprising:
measuring a relay-to-UE RSRP (Delsol; the measurement module 45 performs the configured signal measurements for the cells identified in the `MeasConfig` IE (including the UE-R cells), Par. 0131; the quantities to be measured, such as either one of RSRP, RSRQ, Par. 0128); and 
comparing the measured relay-to-UE RSRP to the threshold relay-to-UE RSRP (Delsol; The configuration data may define a trigger event which occurs when a result of said measurements meets or falls below a (or a further) threshold value. The threshold may comprise a value provided in the configuration data, Par. 0016).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim-Kaur to include the use of RSRP, RSRQ as taught by Delsol in order determine network condition (Delsol; Par. 0007).


Claim 14-15 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim-Kaur in view of Kim et al. (Kim hereafter) (US 2016/0135203 A1, submitted in IDS).

Regarding claim 14 and claim 30, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 6 and The apparatus of claim 22 respectively.
	TS 23.303-TR 23.713-L. Kim-Kaur fail to explicitly teach,
further comprising: 
determining a compliance of the at least one relay radio layer condition with the relay selection rule; and 
evaluating the at least one upper layer condition with respect to the relay selection rule based at least in part on the determining
	However, in the same field of endeavor, Kim teaches,
determining a compliance of the at least one relay radio layer condition with the relay selection rule (Kim; measuring reference signal received power (RSRP) … wherein in the selecting or reselecting one of the other UEs, the RSRP and the RSRQ are additionally considered, Par. 0063); and 
evaluating the at least one upper layer condition with respect to the relay selection rule based at least in part on the determining (Kim; The relayed UE#5 100-5 selects the UE#4 100-4 having the best channel among UEs matched to a necessary relay type required in an application/group to be performed by the UE#5 100-5 among relay types in the received announce message, Par. 0183).
TS 23.303-TR 23.713-L. Kim-Kaur to include the use of radio layer condition as taught by Kim in order to select relay (Kim; Par. 0183).

Regarding claim 15 and claim 31, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 6 and The apparatus of claim 22 respectively,
	TS 23.303-TR 23.713-L. Kim-Kaur fail to explicitly teach,
further comprising: 
determining a compliance of the at least one upper layer condition with the relay selection rule; and 
evaluating the at least one relay radio layer condition with respect to the relay selection rule based at least in part on the determining.
	However, in the same field of endeavor, Kim teaches,
	further comprising:
determining a compliance of the at least one upper layer condition with the relay selection rule (Kim; The relayed UE#5 100-5 selects the UE#4 100-4 having the best channel among UEs matched to a necessary relay type required in an application/group to be performed by the UE#5 100-5 among relay types in the received announce message, Par. 0183); and 
evaluating the at least one relay radio layer condition with respect to the relay selection rule based at least in part on the determining (Kim; measuring reference signal received power (RSRP) … wherein in the selecting or reselecting one of the other UEs, the RSRP and the RSRQ are additionally considered, Par. 0063).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim-Kaur to include the use of radio layer condition as taught by Kim in order to select relay (Kim; Par. 0183).


Claim 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim-Kaur in view of Agiwal et al. (Agiwal hereafter) (Foreign priority document 2014IN-6381/CHE/2014, used US 20170359766 A1 for citation purposes).

Regarding claim 50, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 49.
	TS 23.303-TR 23.713-L. Kim-Kaur fail to explicitly teach,
further comprising: 
communicating with the network over a first communication link;
measuring at least a relay-to-network reference signal received power (RSRP), or a relay-to-network reference signal received quality (RSRQ), or a combination thereof; and

However, in the same field of endeavor, Agiwal teaches,
communicating with the network over a first communication link;
measuring at least a relay-to-network reference signal received power (RSRP), or a relay-to-network reference signal received quality (RSRQ), or a combination thereof (Agiwal; the UE-NW relay 204 measures the link quality (RSRP or RSRQ or received signal strength indicator (RSSI) or channel quality information (CQI)) of link (Relay UE-BS link) between itself and the network (i.e. BS or eNB) using downlink (DL) signal received from the base station, Par. 0056); and
indicating at least the measured relay-to-network RSRP, or the measured relay-to-network RSRQ, or a combination thereof in the at least one ProSe discovery message (Agiwal; This link quality information is transmitted in relay discovery announcement message, Par. 0056; In order to enable a source UE 202 to discover the UE-NW relay 204 in its proximity, the UE-NW relay 204 periodically transmits a relay discovery announcement message, Par. 0047).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim-Kaur to include the use of link quality as taught by Agiwal in order to select a UE-NW relay (Agiwal; Par. 0014).

Regarding claim 53, TS 23.303-TR 23.713-L. Kim-Kaur teaches, the method of claim 49.
TS 23.303-TR 23.713-L. Kim-Kaur fail to explicitly teach,
wherein the at least one ProSe discovery message comprises at least one relay radio layer condition.
However, in the same field of endeavor, Agiwal teaches,
wherein the at least one ProSe discovery message comprises at least one relay radio layer condition (Agiwal; the UE-NW relay 204 measures the link quality (RSRP or RSRQ or received signal strength indicator (RSSI) or channel quality information (CQI)) of link (Relay UE-BS link) between itself and the network (i.e. BS or eNB) using downlink (DL) signal received from the base station. This link quality information is transmitted in relay discovery announcement message, Par. 0056).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim-Kaur to include the use of link quality as taught by Agiwal in order to select a UE-NW relay (Agiwal; Par. 0014).


Claim(s) 55, 61, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim.

Regarding claim 55, TS 23.303 teaches, An apparatus for wireless communication at a proximity services (ProSe) relay candidate (TS 23.303; Announcing UE, Section 5.3.1.2), comprising:
means for receiving, from a network, a ProSe Relay Indication (PRI) (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … Whether the UE can act as a relay, Section 4.6.4.3; The ProSe-enabled Public Safety UE gets the configuration parameters from the ProSe Functions in service authorization, Section 4.5.1.1.2.1); 
means for broadcasting at least one ProSe discovery message that includes the PRI, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; In this model the announcing UE broadcasts discovery messages at pre-defined discovery intervals, , section 5.3.1.2; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); and 
means for receiving a relay connection request from a user equipment (UE) based at least in part on a compliance of the at least one ProSe discovery message with a relay selection rule of the UE (TS 23.303; the Remote UE shall send a Router Solicitation message to the network to the Layer-2 link ID of the Relay corresponding to the PDN connection the Remote UE has selected, Section 5.4.4.2), the relay selection rule comprising at least one upper layer condition that comprises a ProSe Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1), wherein the compliance is based at least in part on the one or more upper layer conditions associated with the ProSe discovery message complying with the at least one upper layer condition associated with the relay selection rule (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
received from the network.
However, in the same field of endeavor,  L. Kim teaches,
(L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022)..

Regarding claim 61, TS 23.303 teaches, An apparatus for wireless communication at a proximity services (ProSe) relay candidate, comprising: 
a processor (TS 23.303; Announcing UE, Section 5.3.1.2);
memory in electronic communication with the processor (TS 23.303; Announcing UE, Section 5.3.1.2); and
instructions stored in the memory, the instructions being executable by the processor (TS 23.303; Announcing UE, Section 5.3.1.2) to:
receive, from a network, a ProSe Relay Indication (PRI) (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … Whether the UE can act as a relay, Section 4.6.4.3; The ProSe-enabled Public Safety UE gets the configuration parameters from the ProSe Functions in service authorization, Section 4.5.1.1.2.1); 
broadcast at least one ProSe discovery message that includes the PRI, wherein the at least one ProSe discovery message is indicative of one or more upper layer (TS 23.303; In this model the announcing UE broadcasts discovery messages at pre-defined discovery intervals, , section 5.3.1.2; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); and 
receive a relay connection request from a user equipment (UE) based at least in part on a compliance of the at least one ProSe discovery message with a relay selection rule of the UE (TS 23.303; the Remote UE shall send a Router Solicitation message to the network to the Layer-2 link ID of the Relay corresponding to the PDN connection the Remote UE has selected, Section 5.4.4.2), the relay selection rule  comprising at least one upper layer condition that comprises a ProSe Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1), wherein the compliance is based at least in part on the one or more upper layer conditions associated with the ProSe discovery message complying with the at least one upper layer condition associated with the relay selection rule (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
received from the network.
However, in the same field of endeavor,  L. Kim teaches,
received from the network (L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).

Regarding claim 64, TS 23.303 teaches, A non-transitory computer-readable medium storing computer-executable code for wireless communication, the code executable by a processor to: 
receive, from a network, a ProSe Relay Indication (PRI) (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … Whether the UE can act as a relay, Section 4.6.4.3; The ProSe-enabled Public Safety UE gets the configuration parameters from the ProSe Functions in service authorization, Section 4.5.1.1.2.1); 
broadcast at least one ProSe discovery message that includes the PRI, wherein the at least one ProSe discovery message is indicative of one or more upper layer conditions (TS 23.303; In this model the announcing UE broadcasts discovery messages at pre-defined discovery intervals, , section 5.3.1.2; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3); and 
receive a relay connection request from a user equipment (UE) based at least in part on a compliance of the at least one ProSe discovery message with a relay selection rule of the UE (TS 23.303; the Remote UE shall send a Router Solicitation message to the network to the Layer-2 link ID of the Relay corresponding to the PDN connection the Remote UE has selected, Section 5.4.4.2), the relay selection rule comprising at least one upper layer condition that comprises a ProSe Relay UE identifier (ID) and relay connectivity information (TS 23.303; The following information may be used for ProSe UE-to-Network Relay discovery and selection: … ProSe Relay (UE) ID … ProSe Application Relay Code: parameter identifying connectivity the ProSe UE-to-Network Relay provides. (e.g. including APN information), Section 4.6.4.3; Direct Provisioning Function (DPF) is used to provision the UE with necessary parameters in order use ProSe Direct Discovery and Prose Direct Communication, Section 4.4.1.1), wherein the compliance is based at least in part on the one or more upper layer conditions associated with the ProSe discovery message complying with the at least one upper layer condition associated with the relay selection rule (TS 23.303; The Remote UE uses the received relay selection information to select the ProSe UE-to-Network Relay and selects a ProSe UE ID (of the selected ProSe UE-to-Network Relay) that corresponds to the PDN connection it wants to connect through, Section 5.4.4.2).
Although TS 23.303 teaches in section 4.6.4.3 and 5.4.4.2 identifiers and a plurality of Model A messages, but fails to teach explicitly the structure of Model A message. However TR 23.713 teaches in Section 6.1.2.2.1, “message (Type, Disco Type, PLMN ID, Conn Info, ProSe Relay UE ID, status, Group Info)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303 to include the use of Model A message structure as taught by TR 23.713 in order to implement UE-Network Relay discovery (TR 23.713; Section 6.1.2.2.1).
TS 23.303-TR 23.713 fails to explicitly teach,
received from the network.
However, in the same field of endeavor,  L. Kim teaches,
(L. Kim; The proximity criteria information may be provided with one or more granularities … an Access Point Name (APN) … a communication peer identifier, Par. 0021; The proximity criteria information may be provided to the UE from … a Prose server, Par. 0022).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713 to include the use of server as taught by L. Kim in order to provision UE (L. Kim; Par. 0022).


Claim 56, 59, and 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim in view of Agiwal et al. (Agiwal hereafter) (Foreign priority document 2014IN-6381/CHE/2014, used US 20170359766 A1 for citation purposes).

Regarding claim 56 and claim 62 TS 23.303-TR 23.713-L. Kim teaches, the apparatus of claim 55, and the apparatus of claim 61 respectively.
	TS 23.303-TR 23.713-L. Kim fail to explicitly teach,
further comprising: 
communicating with the network over a first communication link;
measuring at least a relay-to-network reference signal received power (RSRP), or a relay-to-network reference signal received quality (RSRQ), or a combination thereof; and

However, in the same field of endeavor, Agiwal teaches,
communicating with the network over a first communication link;
measuring at least a relay-to-network reference signal received power (RSRP), or a relay-to-network reference signal received quality (RSRQ), or a combination thereof (Agiwal; the UE-NW relay 204 measures the link quality (RSRP or RSRQ or received signal strength indicator (RSSI) or channel quality information (CQI)) of link (Relay UE-BS link) between itself and the network (i.e. BS or eNB) using downlink (DL) signal received from the base station, Par. 0056); and
indicating at least the measured relay-to-network RSRP, or the measured relay-to-network RSRQ, or a combination thereof in the at least one ProSe discovery message (Agiwal; This link quality information is transmitted in relay discovery announcement message, Par. 0056; In order to enable a source UE 202 to discover the UE-NW relay 204 in its proximity, the UE-NW relay 204 periodically transmits a relay discovery announcement message, Par. 0047).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of link quality as taught by Agiwal in order to select a UE-NW relay (Agiwal; Par. 0014).

Regarding claim 59 and claim 63 TS 23.303-TR 23.713-L. Kim teaches, the apparatus of claim 55, and the apparatus of claim 61 respectively.
TS 23.303-TR 23.713-L. Kim fail to explicitly teach,
wherein the at least one ProSe discovery message comprises at least one relay radio layer condition.
However, in the same field of endeavor, Agiwal teaches,
wherein the at least one ProSe discovery message comprises at least one relay radio layer condition (Agiwal; the UE-NW relay 204 measures the link quality (RSRP or RSRQ or received signal strength indicator (RSSI) or channel quality information (CQI)) of link (Relay UE-BS link) between itself and the network (i.e. BS or eNB) using downlink (DL) signal received from the base station. This link quality information is transmitted in relay discovery announcement message, Par. 0056).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of link quality as taught by Agiwal in order to select a UE-NW relay (Agiwal; Par. 0014).


Claim(s) 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.303-TR 23.713-L. Kim and in further view of Kaur.

Regarding claim 57, TS 23.303-TR 23.713-L. Kim teaches, the apparatus of claim 55.
TS 23.303-TR 23.713-L. Kim fail to explicitly teach,
wherein the at least one ProSe discovery message comprises a relay offer message.
However, in the same field of endeavor, Kaur teaches,
wherein the at least one ProSe discovery message comprises a relay offer message (Kaur; the relay node may broadcast some additional parameters or IEs in the discovery message … These parameters may include: QoS class identifier (QCI) values supported by the relay node; services supported by the relay node, possibly represented by a service code, for example, for voice services, video, short message service (SMS) or messaging service, emergency service, MBMS, PTT service, and the like which may be associated at a WTRU level or access point name (APN) level, col 20 line 15-27)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of broadcasted service parameters as taught by Kaur in order to select the relay WTRU (Kaur; Col 20).

Regarding claim 60, TS 23.303-TR 23.713-L. Kim teaches, the apparatus of claim 55.
TS 23.303-TR 23.713-L. Kim fail to explicitly teach,
	wherein the PRI is received in a system information block (SIB) or a unicast radio resource control (RRC) message.
However, in the same field of endeavor, Kaur teaches,
(Kaur; the "Activation Criteria" may need to be checked by the WTRU 772 to determine whether it can operate as a relay … the eNB 773 may send this information over broadcast or dedicate signaling to the WTRU. In one method, the "Activation Criteria" may be sent to the WTRU using System Information Block. In another method, this information may be sent to the WTRU using a RRC Reconfiguration Message, col 18 line 55-66)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 23.303-TR 23.713-L. Kim to include the use of SIB or RRC as taught by Kaur in order to send activation criteria (Kaur; Col 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416